DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:

Regarding [0064]:  It is believed that Applicant intended to write “a predetermined inspection pattern” and NOT “a predetermined detection pattern”.  In other words, change “detection pattern” to “inspection pattern” to fix the error.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 19:  Since a physical structure that comprises other physical elements or structures is being claimed, it is not known how a structure can comprise a mode such as a mode of operation.  One is the device itself whereas the other is a mode of operating the device.   Perhaps one can rewrite the claim so that the device comprises circuitry that enables the device to be operated in an inspection mode OR claim the device to be configured to operated in an inspection mode that monitors the connection state.  Claims 20-21 depend on claim 19.  One example of rewriting the claim would be as follows:

     The semiconductor device according to claim 12, wherein:
     the semiconductor device is configured to operate in an inspection mode that monitors the connection state of the first plurality of terminals on the semiconductor chip, wherein the fourth circuit is configured to generate the detection signal in the inspection mode.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12-17, 19-22, and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 8, and 9 of U.S. Patent No. 11,392,478 B2 (“reference patent”) in view of Kantake et al. (US 20110115468 A1; hereinafter “Kantake”).

Regarding claims 12, 13, 15, 25, and 26:  Claim 1 of reference patent teaches a semiconductor device configured to monitor a connection state of a first plurality of terminals on a semiconductor chip, the semiconductor device comprising:
     a first circuit (see “a selector”) configured to acquire, based on a detection signal, logic levels of the first plurality of terminals to which an inspection pattern is inputted (see “a plurality of respective terminals on the semiconductor chip to which an inspection pattern is inputted”);
     a second circuit (see “a memory”) configured to store, based on the detection signal, data (see “latch data”; regarding claim 13) comprising: an address which identifies the semiconductor chip (see “bits from a chip address”; regarding claim 13); and the logic levels corresponding to the inspection pattern (see “bits corresponding to the plurality of terminal logic levels of the plurality of terminals” which are the terminals to which an inspection pattern is inputted; regarding claim 13);
     a third circuit (see “output circuit”) configured to read, based on the detection signal, a part of the data from the second circuit (see “a plurality of pieces of the latch data corresponding to the inspection pattern from the memory”) and to output the part of the data (see “and to output the plurality of pieces of the latch data”); and
     a fourth circuit (see “a timing control circuit”) configured to generate the detection signal and to activate the first circuit, the second circuit, and the third circuit.

     The reference patent does not specifically teach the third circuit to output the part of the data to a second plurality of terminals on the semiconductor chip.
     Kantake teaches outputting ([0022-0033]; FIG. 1, FIG. 2) test result data (“reception data values”) via a memory, FIFO memory 270, to an expected value comparing section 130, which is on an external test apparatus that receives the test result data and compares it with an expected value so that “the test apparatus 100 may judge the acceptability of the device under test 10 based on the comparison result of the expected value comparing section 130” (see [0025]). Notice that it is inherent that the FIFO 270 outputs its data via output terminals since the test apparatus 100 is illustrated in FIG. 1 as being external to the device under test 10.
     It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Kantake into the device and/or method of the reference patent in a manner such that the second circuit would be a FIFO (regarding claim 15), and the third circuit, the output circuit, would output the part of the data to a second plurality of terminals on the semiconductor chip to a fifth circuit, an external apparatus, comprising an expected value comparing circuit, that would also supply the inspection pattern to the first plurality of terminals like that disclosed by Kantake.  Hence, a device, an inspection device, would comprise the semiconductor device of claim 1 of the reference patent, and therefore a fifth circuit (regarding claim 25) would be configured to supply the inspection pattern to the first plurality of terminals and to receive input of the part of the data from the second plurality of terminals, and the fifth circuit would be configured to determine the connection state of the first plurality of terminals based on the part of the data inputted from the second plurality of terminals and on an expectation value based on the inspection pattern (regarding claim 26).
     The motivation to do so would have been to provide an external apparatus having an expected value comparing circuit like that of Kantake so that the part of the data would be compared with an expected value, an expectation value based on the inspection pattern, to judge an inspection result based on the comparison result of the expected value comparing circuit.  


Regarding claim 14:  Claim 8 of the reference patent teaches this subject matter. 

Regarding claim 16: Claim 6 of the reference patent teaches this subject matter.

Regarding claim 17: Claim 9 of the reference patent teaches this subject matter.

Regarding claim 19:  In so far as definite, claim 1 of the reference patent teaches this subject matter.

Regarding claim 20:  In so far as definite, claim 1 of the reference patent teaches this subject matter.

Regarding claim 21:  In so far as definite, claim 3 of the reference patent teaches this subject matter.

Regarding claim 22:  Claim 4 of the reference patent teaches this subject matter.

Regarding claim 24:  Since the signals are digital signals or binary signals (each terminal can be either a logic 1 or 0 during inspection mode) then it is inherent that a number of patterns of the inspection pattern would correspond to a number of the first plurality of terminals.

Allowable Subject Matter
Claims 18 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827